Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 6, 2020

                                    No. 04-19-00332-CV

    Lee B.WHEELER, Trustee of the L& P Children's Trust and Nancy Wheeler Plumlee,
                                    Appellants

                                             v.

                   SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                  Appellee

               From the 36th Judicial District Court, McMullen County, Texas
                             Trial Court No. M-17-0027-CV-A
                      Honorable Starr Boldrick Bauer, Judge Presiding


                                      ORDER
       Appellee’s fourth unopposed motion for extension of time to file its brief is GRANTED.
Appellee’s brief is due February 14, 2020. No further extensions will be granted absent
extenuating circumstances.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court